Citation Nr: 0327235	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries, bilateral hands and feet (claimed as frostbite).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1947 to 
April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  He testified at a Board videoconference hearing in 
November 2002.  In February 2003, the Board undertook 
additional development of the evidence. 


REMAND

The Board's February 2003 development memorandum requested 
that a VA medical examination be conducted pertaining to the 
service connection claim for residuals of cold injuries, 
bilateral hands and feet (claimed as frostbite).  A VA 
examination was conducted in August 2003, and the report of 
that examination is of record.    

The Board notes that it was given the authority to accomplish 
additional development of the evidence in cases on appeal 
without the need to remand that case to the RO under 
38 C.F.R. § 19.9(a)(2) (2002).  However, this regulation was 
recently invalidated by the Unites States Court of Appeals 
for the Federal Circuit in Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In view of the Federal Circuit's holding, it now 
appears that when additional development of the evidence is 
received, but has not received initial consideration by the 
RO, the proper course of action is to remand the matter to 
the RO.  In light of the recent judicial decision and the 
information discussed above, the case must be returned to the 
RO for further action prior to appellate review by the Board.   



Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).    

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (including, but not 
limited to, the report of the August 2003 
VA examination) and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




